DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Alvarez et al (US Patent pub. 20140309649A1) in view of Bangera et al (US Patent Pub. 20130296812A1) and Boyce et al (US Patent 20060100498A1).
Alvarez discloses a surgical cutting system (method, apparatus and system for a water jet, Fig. 1, 3B, and 4).  Specifically in regards to claim 1, 3, and 6, Alvarez discloses a bone resection tool (102) including a nozzle (106) (The recitation of  the tool being a bone resection tool is being interpreted as an intended use description.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the 
Bangera discloses a surgical cutting system (fluid spraying apparatuses, and related systems and methods, Fig. 8 and 11).  Specifically in regards to claim 1 and 6, Bangera claim 3, Bangera discloses a feedback loop including a sensor (1122) continuously providing cut depth information and wherein the controller (117,118) is further adapted to adjust the nozzle (104) to vary the fluid flow based upon the cut depth information (Bangera that distance sensor 112 can be active distance sensor such as can be an ultrasonic sensor that is configured to output an ultrasonic signal to the target region 114 and receives a reflected signal therefrom.  This signal is then used to adjust the width of orifice 108 of the nozzle 104.  Applicant in their specification as originally filed also recites wherein their depth sensor is an ultrasonic sensor, see PGPub Para. [0015] and [0062] which is the same as sensor in the reference.) (Fig. 11 and 8; and Page 6 Para. 0063]-Page 7 Para. [0066]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the nozzle (106) of jet (102) of Alvarez by having the nozzle have an actuator that adjusts the width of the orifice to adjust the width and pressure of the spray based on data from a distance sensor and target unit as taught in Bangera, and to modify the system of Alvarez to include a sensor for providing continuous cut depth information in the form of an ultrasonic sensor as taught in Bangera in order to direct altering a number of different operational characteristics of the spray mechanism to enable more accurate targeting of the target region  with the spray (Page 3 Para. [0034]). However, the combination is still silent as to the adjustment of the fluid pressure by the controller throughout the resection as different bone density is encountered based on the position of the nozzle and bone quality data such as density preoperatively obtained from the workpiece.
Moctezuma discloses a surgical cutting system (robotic systems and methods for controlling a tool removing material from a workpiece).  Specifically in regards to claim 1, Moctezuma discloses a cutting tool (22) adapted for cutting into bone (F), a controller (controller claims 6, Moctezuma discloses wherein the bone quality data includes bone density (Page 3 Para. [0039]; Page 6 Para. [0070]-[0072]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify combination by modifying the jet (102) of Alvarez to modify the fluid pressure of the jet 
In regards to claim 2, Alvarez discloses wherein the tissue resection tool (102) is coupled to a robotic arm via a drive mechanism (Page 3 Para. [0034], 0038] and Fig. 5).
In regards to claim 4, Alvarez discloses wherein the feedback loop (see Fig. 3B) further comprises at least one of a flow rate meter, a pump, and a throttle valve for facilitating control of the fluid flow (Fig. 3B; and Page 3 Para. [0044]-[0045], [0047], Page 4 Para. [0048] and [0051]).
In regards to claims 7-9, Alvarez in view of Bangera and Moctezuma disclose a surgical cutting system comprising a resection tool with an adjustable nozzle, a workpiece, a controller that adjusts the nozzle based on the workpiece data and the preoperatively obtained tissue data.  However, the combination is silent as to the data being derived from a CT image from a single individual.  In regards to claim 7-8, Moctezuma discloses wherein the bone quality data is derived from image data, and wherein the image data is CT image data (Page 3 Para. [0039]; Page 6 Para. [0070]-[0072]).  In regards to claim 9, Moctezuma discloses wherein the bone quality data is derived from a single individual (Moctezuma discloses that images of the patient’s femur and tibia are taken preoperatively prior to the start of the procedure to properly plan a tool path.) ((Page 3 Para. [0039]; Page 6 Para. [0070]-[0072] and [0074]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the target workpiece of Alvarez to be a bone whose quality data is analyzed utilizing CT image data as taught in Moctezuma in order to determine a plan for cutting 
In regards to claim 10, Alvarez in view of Bangera and Moctezuma discloses a bone resection tool as recited above.  Alverez further discloses a fluid reservoir coupled to the resection tool (102) (Fig. 3B).
In regards to claim 11, Alvarez discloses comprising a saline solution disposed in the fluid reservoir (Fig. 3B and 4; and Page 3 Para. [0037] and Page 4 Para. [0051]).
In regards to claim 12, Alvarez in view of Bangera and Moctezuma disclose a surgical cutting system as disclosed above comprising a resection tool with an adjustable nozzle, a workpiece, a controller that adjust the nozzle based on a continuous feedback loop.  However the combination is silent as to the nozzle comprising a deflector.  Bangera discloses wherein the nozzle (104) further comprises a deflector for directing fluid flow radially outward (Bangera discloses wherein the actuator 800 may increase or decrease the width W1 by deploying or un-deploying an aperture cover or other obstruction feature) (Fig. 8 and Page 6 Para. [0055]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the nozzle (106) of jet (102) of Alvarez to have a deflector as taught in Bangera in order to direct altering a number of different operational characteristics of the spray mechanism to enable more accurate targeting of the target region  with the spray (Page 3 Para. [0034]).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection. Specifically, Moctezuma which discloses adjusting a cutting tool based on the different densities encountered along the preplanned cutting path of the tool (Page 7 Para. [0074], Page 6 Para. [0067]-[0068]).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775